Exhibit 10.1

FTI CONSULTING, INC.

2006 GLOBAL LONG-TERM INCENTIVE PLAN

[Amended and Restated Effective October 25, 2006]

1. Establishment, Purpose and Types of Awards

FTI Consulting, Inc., a Maryland corporation (the “Company” or “FTI”), hereby
establishes the FTI Consulting, Inc. 2006 Global Long-Term Incentive Plan (the
“Plan”). The general purposes of the Plan are to promote the long-term financial
interest of FTI, including growth in the value of FTI’s equity and enhancement
of long-term stockholder return, by: (i) attracting and retaining persons
eligible to participate in the Plan; (ii) motivating Plan participants, by means
of appropriate incentives, to achieve long-range goals; (iii) providing
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further aligning Plan participants’ interests with
those of other stockholders of FTI through compensation that is based on FTI’s
common stock.

2. Definitions

Under the Plan, except where the context otherwise indicates, the following
definitions apply:

(a) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships), as determined by the Committee.

(b) “Award” means any stock option, stock appreciation right, stock award,
phantom stock award, performance award, or other stock-based award relating to
the Common Stock or other securities of the Company granted pursuant to the
provisions of the Plan, or any cash-based awards granted pursuant to the
provisions of the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means: (1) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined in this Section 2(d), of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of (A) the then outstanding shares or the
securities of the Company, or (B) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Company Voting Stock”); (2) the closing of a sale or other
conveyance of all or substantially all of the assets of the Company; or (3) the
effective time of any merger, share exchange, consolidation, or other business
combination involving the Company if immediately after such transaction persons
who hold a majority of the outstanding voting securities entitled to vote
generally in the election of directors of the surviving entity (or

 

1



--------------------------------------------------------------------------------

the entity owning 100% of such surviving entity) are not persons who,
immediately prior to such transaction, held the Company Voting Stock; provided,
however, that for purposes of any Award or sub-plan that constitutes a
“nonqualified deferred compensation plan” or that provides for the “deferral of
compensation,” as such terms are defined under Code Section 409A, the Committee,
in its discretion, may specify a different definition of Change in Control in
order to comply with the provisions of Code Section 409A under any Award or
sub-plan; provided, further, that the Committee may specify a different
definition of Change in Control for any Award as the Committee deems necessary
or desirable. For purposes of this Section 2(d), a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act, other than employee benefit plans sponsored or maintained
by the Company or by entities controlled by the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder. A reference to any provision of the Code
shall include reference to any successor provision of the Code.

(f) “Committee” means the Compensation Committee of the Board (or any successor
Board committee as may be designated by the Board from time to time), comprised
of directors who are independent directors as defined in the New York Stock
Exchange’s Listed Company Manual, who are “outside directors” within the meaning
of Code Section 162(m), and who are “non-employee directors” within the meaning
of Rule 16b-3 promulgated by the Securities and Exchange Commission under the
Exchange Act.

(g) “Common Stock” means shares of common stock, par value of $0.01 per share,
of the Company.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

(i) “Fair Market Value” means, with respect to a share of the Common Stock on
the relevant date, the closing price, regular way, reported on the New York
Stock Exchange or if no sales of the Common Stock are reported on the New York
Stock Exchange for that date, the closing price for the last previous day for
which sales were reported on the New York Stock Exchange. If the Common Stock is
no longer listed on the New York Stock Exchange, the Committee may designate
such other exchange, market or source of data as it deems appropriate for
determining such value for the purposes of the Plan. For all purposes under the
Plan, the term “relevant date” as used in this Section 2(i) means either the
date as of which Fair Market Value is to be determined or the next preceding
date on which public trading of the Common Stock occurs, as determined in the
Committee’s discretion.

(j) “Grant Agreement” means a written or electronic document memorializing the
terms and conditions of an Award granted pursuant to the provisions of the Plan.

3. Administration

(a) Administration of the Plan. The Plan shall be administered by the Committee.

 

2



--------------------------------------------------------------------------------

(b) Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards.

The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (1) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (2) determine the types of
Awards to be granted; (3) determine the number of shares to be covered by or
used for reference purposes for each Award; (4) impose such terms, limitations,
restrictions and conditions upon any such Award as the Committee shall deem
appropriate; (5) subject to the limitations of Sections 6(a)(2) and 6(b)(2),
modify, amend, extend or renew outstanding Awards, or accept the surrender of
outstanding Awards and substitute new Awards (provided however, that, except as
otherwise specifically provided under the Plan, any modification that would
materially adversely affect any outstanding Award shall not be made without the
consent of the holder); (6) accelerate or otherwise change the time in which an
Award may be exercised or becomes payable and to waive or accelerate the lapse,
in whole or in part, of any restriction or condition with respect to such Award,
including, but not limited to, any restriction or condition with respect to the
vesting or exercisability of an Award following termination of any grantee’s
employment or other relationship with the Company or its Affiliate; provided,
however, (a) the Board may accelerate vesting terms and conditions and lapse of
restrictions of outstanding Awards for reasons of (i) death, (ii) disability,
(iii) Change in Control, (iv) retirement, or (v) an event of termination
(including termination by the Company or its Affiliate without cause,
termination by grantee for good reason, or settlement or waiver of claims or
proceedings arising out of a termination by the Company or its Affiliate without
cause), and (b) no such waiver or acceleration of lapse restrictions shall
(i) be allowed with regard to a “deferral of compensation” within the meaning of
Code Section 409A, except as otherwise permitted under such Code section, or
(ii) be made with respect to a performance-based stock Award granted to an
executive officer of the Company if such waiver or acceleration is inconsistent
with Code Section 162(m); and (7) establish objectives and conditions, if any,
for earning Awards and determining whether Awards will be paid after the end of
a performance period.

The Committee shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan, Grant Agreements and all other
documents relevant to the Plan and Awards issued hereunder, and to adopt and
interpret such rules, regulations, agreements, guidelines and instruments for
the administration of the Plan and for the conduct of its business as the
Committee deems necessary or advisable. Without limiting the foregoing, the
Committee may delegate administrative and ministerial duties to officers or
employees of the Company as the Committee deems necessary or advisable in its
sole and absolute discretion. The Committee may appoint accountants, actuaries,
counsel, advisors and other persons that it deems necessary or desirable in
connection with the administration of the Plan.

(c) Non-Uniform Determinations. The Committee’s determinations under the Plan
(including, without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the Grant Agreements evidencing such Awards) need not be uniform and
may be made by the Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 

3



--------------------------------------------------------------------------------

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Committee shall be liable for any action taken or decision made in good faith
relating to the Plan or any Award hereunder.

(e) Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Committee shall be indemnified by the
Company in respect of all their activities under the Plan.

(f) Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee on all matters relating to the Plan and
Awards issued hereunder pursuant to the powers vested in it hereunder shall be
in the Committee’s sole and absolute discretion and shall be conclusive and
binding on all parties concerned, including the Company, its stockholders, any
participants in the Plan and any other employee, consultant, or director of the
Company, and their respective successors in interest.

4. Shares Available for the Plan; Maximum Awards

Subject to adjustments as provided in Section 7(c) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 3,500,000 shares of Common Stock. Stock
appreciation rights to be settled in shares of Common Stock shall be counted in
full against the number of shares available for award under the Plan, regardless
of the number of shares issued upon settlement of the stock appreciation right.
The Company shall reserve such number of shares for Awards under the Plan,
subject to adjustments as provided in Section 7(c) of the Plan. The shares of
Common Stock issued pursuant to the Plan may come from authorized and unissued
shares, treasury shares or shares purchased by the Company in the open market.
If any Award, or portion of an Award, under the Plan expires or terminates
unexercised, becomes unexercisable, is settled in cash without delivery of
shares of Common Stock, or is forfeited or otherwise terminated as to any
shares, or if any shares of Common Stock are repurchased by the Company in
connection with any Award, the shares subject to such Award and the repurchased
shares shall thereafter be available for further Awards under the Plan;
provided, however, that any such shares that are repurchased by the Company in
connection with any Award or that are otherwise forfeited after issuance shall
not be available for purchase pursuant to incentive stock options intended to
qualify under Code section 422.

Subject to adjustments as provided in Section 7(c) of the Plan, the following
additional maximums are imposed under the Plan:

(1) The maximum number of shares of Common Stock subject to Awards of any
combination that may be granted during any calendar year to any one individual
under this Plan shall be limited to 750,000 shares. Such per-individual limit
shall not be adjusted to reflect any Award (and related shares of Common Stock)
of an individual which is terminated, surrendered or canceled.

 

4



--------------------------------------------------------------------------------

(2) The maximum number of shares of Common Stock that may be issued with respect
to Awards granted under the Plan that are described in Section 6(c), 6(d), 6(e),
6(f) or 6(h) shall not exceed an aggregate of 1,100,000 shares of Common Stock.

(3) Not more than five percent (5%) of stock based Awards granted under the Plan
that are described in Section 6(c), 6(d), 6(e) or 6(f) shall be granted with pro
rata vesting periods ending less than (a) in the case of stock based Awards
granted under the Plan that are described in Section 6(e), one- year measured
from the date of grant, and (b) in the case of stock based Awards granted under
the Plan that are described in Section 6(c), 6(e) or 6(f), three years measured
from the date of grant.

(4) The maximum dollar award that may be paid to any one individual as cash
based Awards under the Plan as described in Section 6(g) in any year shall not
exceed the aggregate amount of $15.0 million.

5. Participation

Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company, as may be selected by the Committee
from time to time, subject to any restrictions imposed by applicable law. The
Committee may also grant Awards to individuals in connection with hiring,
retention or otherwise, prior to the date the individual first performs services
for the Company or an Affiliate, provided that such Awards shall not become
vested or exercisable prior to the date the individual first commences
performance of such services.

6. Awards

The Committee, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards. All Awards are subject to the terms and conditions
provided in the Grant Agreement. Subject to any applicable requirements of Code
Section 409A, the Committee may permit or require a recipient of an Award to
defer such individual’s receipt of the payment of cash or the delivery of Common
Stock that would otherwise be due to such individual by virtue of the exercise
of, payment of, or lapse or waiver of restrictions respecting, any Award. If any
such payment deferral is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals. The
maximum term for any Award shall not exceed ten years from the date of the grant
of such Award.

(a) Stock Options.

(1) In General. The Committee may from time to time grant to eligible
participants Awards of incentive stock options or nonstatutory stock options;
provided, however, that Awards of incentive stock options shall be limited to
employees of the Company or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Sections 424(e) and
(f) of the Code, respectively, of the Company and any other individuals who are
eligible to receive incentive stock options

 

5



--------------------------------------------------------------------------------

under the provisions of Section 422 of the Code. All stock options must have an
exercise price at least equal to Fair Market Value as of the date of grant. No
stock option shall be an incentive stock option unless so designated by the
Committee at the time of grant or in the Grant Agreement evidencing such stock
option, and which otherwise meets the requirements of Section 422 of the Code.

(2) Prohibition on Option Repricing & Cancellation. Notwithstanding any other
provision of the Plan, neither the Board nor the Committee may reprice, replace
or regrant any option granted under the Plan, (i) through cancellation and
replacement or regrant with lower priced options, (ii) through exchange,
replacement, or buyouts of awarded options with cash, or (iii) by lowering the
option exercise price of a previously granted Award, without the prior approval
of FTI’s stockholders.

(b) Stock Appreciation Rights.

(1) In general. The Committee may from time to time grant to eligible
participants Awards of Stock Appreciation Rights (“SAR”). An SAR entitles the
grantee to receive, subject to the provisions of the Plan and the Grant
Agreement, a payment having an aggregate value equal to the product of (1) the
excess of (A) the Fair Market Value on the exercise date of one share of Common
Stock over (B) the base price per share specified in the Grant Agreement, times
(2) the number of shares specified by the SAR, or portion thereof, which is
exercised. The base price per share specified in the Grant Agreement shall not
be less than the Fair Market Value of the Common Stock on the grant date.
Payment by the Company of the amount receivable upon any exercise of an SAR may
be made by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the Committee. If upon
settlement of the exercise of an SAR a grantee is to receive a portion of such
payment in shares of Common Stock, the number of shares shall be determined by
dividing such portion by the Fair Market Value of a share of Common Stock on the
exercise date. No fractional shares shall be used for such payment and the
Committee shall determine whether cash shall be given in lieu of such fractional
shares or whether such fractional shares shall be eliminated.

(2) Prohibition on SAR Repricing & Cancellation. Notwithstanding any other
provision of the Plan, neither the Board nor the Committee may reprice, replace
or regrant any SAR granted under the Plan, (i) through cancellation and
replacement or regrant with lower priced SARs, (ii) through exchange,
replacement, or buyouts of awarded SARs with cash, or (iii) by lowering the SAR
base price of a previously granted Award, without the prior approval of FTI’s
stockholders.

(c) Stock Awards. The Committee may from time to time grant restricted or
unrestricted stock Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.

 

6



--------------------------------------------------------------------------------

(d) Phantom Stock. The Committee may from time to time grant Awards to eligible
participants denominated in stock-equivalent units (referred to as “phantom
stock”, “phantom stock units”, “restricted stock units”, and “stock units”) in
such amounts and on such terms and conditions as it shall determine.
Stock-equivalent units granted to a participant shall be credited to a
bookkeeping reserve account solely for accounting purposes and shall not require
a segregation of any of the Company’s assets. An Award of stock-equivalent units
may be settled in Common Stock, in cash, or in a combination of Common Stock and
cash, as determined in the sole discretion of the Committee. Except as otherwise
provided in the applicable Grant Agreement, the grantee shall not have the
rights of a stockholder with respect to any shares of Common Stock represented
by a stock-equivalent unit solely as a result of the grant of a stock-equivalent
unit to the grantee.

(e) Performance Awards. The Committee may, in its discretion, grant performance
awards which become vested or payable on account of attainment of one or more
performance goals during a specified period as established by the Committee.
Performance awards may be paid by the delivery of Common Stock or cash, or any
combination of Common Stock and cash, as determined in the sole discretion of
the Committee. Performance goals established by the Committee shall be based on
objectively determinable performance goals selected by the Committee that apply
to an individual or group of individuals, a business unit, or the Company or an
Affiliate as a whole, over such performance period as the Committee may
designate. For Awards intended to be “performance-based compensation,” the grant
of the performance awards and the establishment of the performance measures
shall be made during the period required under Code Section 162(m) and in
accordance with Code Section 409A to the extent applicable

The performance goals shall be based on one or more of the following criteria:
EBITDA, stock price, earnings per share, net earnings, operating or other
earnings, profits, revenues, net cash flow, financial return ratios, return on
assets, stockholder return, return on equity, growth in assets, market share or
strategic business criteria consisting of one or more objectives based on
meeting specified revenue goals, market penetration goals, geographic business
expansion goals or goals relating to acquisitions or strategic partnerships.
EBITDA means earnings before interest, taxes, depreciation and amortization. At
any time prior to the final determination of the performance awards, the
Committee may adjust the performance goals and awards for participants to the
extent the Committee deems appropriate considering the requirements of
Section 162(m) of the Code. Upon completion of a performance period, the
Committee shall determine whether the performance goals have been met and
certify in writing to the extent such goals have been satisfied.

(f) Other Stock-Based Awards. The Committee may from time to time grant other
stock-based awards to eligible participants in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Committee.

 

7



--------------------------------------------------------------------------------

(g) Cash-Based Awards. The Committee may from time to time grant cash-based
awards to eligible participants in such amounts, on such terms and conditions,
and for such consideration, including no consideration or such minimum
consideration as may be required by law, as it shall determine. Cash-based
awards shall be credited to a bookkeeping reserve account solely for accounting
purposes and shall not require a segregation of any of the Company’s assets, and
shall be payable in cash.

(h) Awards in Foreign Countries. The Committee has the authority to grant Awards
to Employees who are foreign nationals or employed outside the United States on
any different terms and conditions than those specified in the Plan that the
Committee, in its discretion, believes to be necessary or desirable to
accommodate differences in applicable law, tax policy or custom, or to qualify
for preferred tax treatment under foreign tax laws or otherwise complying with
the regulatory requirements of local or foreign jurisdictions, while furthering
the purposes of the Plan. The Committee may also establish or approve any
sub-plans to the Plan as it believes to be necessary or appropriate for these
purposes without altering the terms of the Plan in effect for other
Participants; provided, however, that the Committee may not make any sub-plan
that (a) increases the limitations contained in Section 4, (b) increases the
number of shares available under the Plan, as set forth in Section 4; or
(c) causes the Plan to cease to satisfy any conditions under Rule 16b-3 under
the Exchange Act or causes the grant of any performance Award to fail to qualify
for an income tax deduction pursuant to Section 162(m) of the Code. Subject to
the foregoing, the Committee may amend, modify, administer or terminate such
sub-plans, and prescribe, amend and rescind rules and regulations relating to
such sub-plans.

7. Miscellaneous

(a) Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or any of its Affiliates, or make provision satisfactory to the
Committee for payment of, any taxes required to be withheld in respect of Awards
under the Plan no later than the date of the event creating the tax liability.
The Company or any of its Affiliates may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to the
grantee or holder of an Award. In the event that payment to the Company or any
of its Affiliates of such tax obligations is made in shares of Common Stock,
such shares shall be valued at Fair Market Value on the applicable date for such
purposes and shall not exceed in amount the minimum statutory tax withholding
obligation.

(b) Transferability. No Award granted under the Plan shall be transferable by a
grantee otherwise than by will or the laws of descent and distribution. Unless
otherwise determined by the Committee in accord with the provisions of the
immediately preceding sentence, an Award may be exercised during the lifetime of
the grantee, only by the grantee or, during the period the grantee is under a
legal disability, by the grantee’s guardian or legal representative.

(c) Adjustments for Corporate Transactions and Other Events.

 

  (1) Stock Dividend, Stock Split and Reverse Stock Split. In the event of a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, (A) the maximum number of shares of such Common

 

8



--------------------------------------------------------------------------------

Stock as to which Awards may be granted under this Plan, in the aggregate and
with respect to any type of Award, and the maximum number of shares with respect
to which Awards may be granted during any one calendar year to any individual,
as provided in Section 4 of the Plan and (B) the number of shares covered by and
the exercise price and other terms of outstanding Awards, shall, without further
action of the Board, be adjusted to reflect such event unless the Board, in its
sole discretion, determines, at the time it approves such stock dividend, stock
split or reverse stock split, that no such adjustment shall be made with respect
to any or all particular Awards. The Committee may make adjustments, in its
discretion, to address the treatment of fractional shares and fractional cents
that arise with respect to outstanding Awards as a result of the stock dividend,
stock split or reverse stock split.

 

  (2) Non-Change in Control Transactions. Except with respect to the
transactions set forth in Section 7(c)(1), and subject to the limitations of
Sections 6(a)(2) and 6(b)(2), in the event of any change affecting the Common
Stock, the Company or its capitalization, by reason of a spin-off, split-up,
dividend, recapitalization, merger, consolidation or share exchange, other than
any such change that is part of a transaction resulting in a Change in Control
of the Company, the Committee, in its discretion and without the consent of the
holders of the Awards, may make (A) appropriate adjustments to the maximum
number and kind of shares reserved for issuance or with respect to which Awards
may be granted under the Plan, in the aggregate, with respect to any type of
Award, and with respect to any individual during any one calendar year, as
provided in Section 4 of the Plan; and (B) any adjustments in outstanding
Awards, including but not limited to modifying the number, kind and price of
securities subject to Awards.

 

  (3) Change in Control Transactions. In the event of any transaction resulting
in a Change in Control of the Company, outstanding stock options and other
Awards that are payable in or convertible into Common Stock under the Plan will
terminate upon the effective time of such Change in Control unless provision is
made in connection with the transaction for the continuation or assumption of
such Awards by, or for the substitution of the equivalent awards of, the
surviving or successor entity or a parent thereof. Notwithstanding the
foregoing, the terms of the Grant Agreement shall control to the extent that it
otherwise provides different treatment for an Award in the event of any
transaction resulting in a Change in Control of the Company. In the event of
such termination as described in the first sentence hereof, (A) the outstanding
stock options and other Awards that will terminate upon the effective time of
the Change in Control shall become fully vested immediately before the effective
time of the Change in Control, and (B) the holders of stock options and other
Awards under the Plan will be permitted, immediately before the Change in
Control, to exercise or convert all portions of such stock options or other
Awards

 

9



--------------------------------------------------------------------------------

under the Plan that are then exercisable or convertible or which become
exercisable or convertible upon or prior to the effective time of the Change in
Control.

 

  (4) Unusual or Nonrecurring Events. The Committee is authorized to make, in
its discretion and without the consent of holders of Awards, and subject to the
limitations of Sections 6(a)(2) and 6(b)(2), adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines, that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

(d) Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or any of its
Affiliates as the result of a merger or consolidation of the employing entity
with the Company or any of its Affiliates, or the acquisition by the Company or
any of its Affiliates of the assets or stock of the employing entity. The terms
and conditions of any substitute Awards so granted may vary from the terms and
conditions set forth herein to the extent that the Committee deems appropriate
at the time of grant to conform the substitute Awards to the provisions of the
awards for which they are substituted.

(e) Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion hereof at any time; provided,
however, that without approval of stockholders of FTI, no such amendment or
modification shall be made that (i) would increase the total number of shares of
Common Stock that may be granted under the Plan, in the aggregate, with respect
to any type of Award, or with respect to any individual during any one calendar
year, as provided in Section 4 of the Plan, in either case except as provided in
Section 7(c) and (ii) is required to be submitted to stockholders of the Company
for approval pursuant to the rules and regulations of the Securities and
Exchange Commission, the New York Stock Exchange or any other governmental or
regulatory authority (including any other securities exchange) to which the
Company is subject or on which the Company’s equity securities are then listed.
Except as otherwise determined by the Board, termination of the Plan shall not
affect the Committee’s ability to exercise the powers granted to it hereunder
with respect to Awards granted under the Plan prior to the date of such
termination.

The Committee may take such actions as it deems appropriate to ensure that the
Plan and any Awards may comply with any tax, securities or applicable law.
Nothing herein shall restrict the Committee’s ability to exercise its
discretionary authority as provided in the Plan.

To the extent any provision of the Plan or any Award, or action by the Board or
Committee would subject any participant to liability for interest or additional
taxes under Code Section 409A(a)(1)(B), it will be deemed null and void, to the
extent permitted by law and

 

10



--------------------------------------------------------------------------------

deemed advisable by the Board. It is intended that the Plan and any Awards will
comply with Code Section 409A to the extent applicable, and the Plan and any
Awards shall be interpreted and construed on a basis consistent with such
intent. The Plan or any Award may be amended in any respect deemed necessary
(including retroactively) by the Board in order to preserve compliance with Code
Section 409A. The preceding shall not be construed as a guarantee of any
particular tax effect for Plan benefits or Awards.

Following a Change in Control, no action shall be taken under the Plan that will
cause any Award that has previously been determined to be (or is determined to
be) subject to Code Section 409A to fail to comply in any respect with Code
Section 409A without the written consent of the participant.

(f) Non-Guarantee of Employment or Service. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in (1) the failure of any Award to
vest; (2) the forfeiture of any unvested or vested portion of any Award; and/or
(3) any other adverse effect on the individual’s interests under the Plan.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

(h) Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Committee relating to the Plan or such
Grant Agreements, and the rights of any and all persons having or claiming to
have any interest herein or hereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of Maryland,
without regard to its conflict of laws principles.

(i) Effective Date; Termination Date. The Plan was initially adopted by the
Board on March 29, 2006 and was further adopted by the Board on May 26, 2006,
subject to approval by the FTI stockholders. The Plan shall be effective as of
the date of approval of FTI’s stockholders (the “Effective Date”). No Award
shall be granted under the Plan after the tenth anniversary of the Effective
Date (or, if applicable, after the tenth anniversary of the latest stockholder
approval of the Plan, including without limitation, any stockholder approval of
any amendment to the Plan to increase the share award capacity hereunder).
Subject to other applicable provisions of the Plan, all Awards made under the
Plan prior to such termination of the Plan shall remain in effect until such
Awards have been satisfied or terminated in accordance with the Plan and the
terms of such Awards.

(j) Compliance with Securities Laws; Listing and Registration. If at any time
the Committee determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right

 

11



--------------------------------------------------------------------------------

to exercise an Award or receive shares of Common Stock pursuant to an Award
shall be suspended until the Committee determines that such delivery is lawful.
The Company shall have no obligation to effect any registration or qualification
of the Common Stock under federal, state or foreign laws. Awards under the Plan
are intended to satisfy the requirements of Rule 16b-3 under the Exchange Act.
If any provision of this Plan or any grant of an Award would otherwise conflict
with this intent, that provision will be interpreted and deemed amended so as to
avoid conflict. No Participant will be entitled to a grant, exercise, transfer
or payment of any Award if the grant, exercise, transfer or payment would
violate the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable
law.

(k) No Lien or Security Interest. No Award and no right under any such Award,
may be pledged, attached or otherwise encumbered other than in favor of FTI, and
any purported pledge, attachment, or encumbrance thereof other than in favor of
FTI shall be void and unenforceable against FTI or any Affiliate.

(l) Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable, or as to any Person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(m) Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional shares, or whether such fractional shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

(n) Share Certificates. All certificates for shares of Common Stock delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares
are then listed, and any applicable Federal or state securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. To the extent that the
Committee provides for the issuance of Common Stock or restricted stock awards,
the issuance may be affected on a non-certificated basis, subject to applicable
law or the applicable rules of any applicable stock exchange.

(o) Treatment for other compensation purposes. Payments and other benefits
received by a participant pursuant to an Award shall not be deemed part of a
participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company, unless expressly so
provided by such other plan, contract or arrangement.

 

12



--------------------------------------------------------------------------------

(p) Code Section 83(b) Elections. The Company, its Affiliates and the Committee
have no responsibility for any participant’s election, attempt to elect or
failure to elect to include the value of a restricted stock Award or other Award
subject to Section 83 in the participant’s gross income for the year of payment
pursuant to Section 83(b) of the Code. Any participant who makes an election
pursuant to Section 83(b) will promptly provide the Committee with a copy of the
election form.

(q) No Obligation to Exercise Awards; No Right to Notice of Expiration Date. The
grant of an Award of a stock option or SAR will impose no obligation upon the
participant to exercise the Award. The Company, its Affiliates and the Committee
have no obligation to inform a participant of the date on which any Award lapses
except in the Grant Agreement.

(r) Right to Offset. Notwithstanding any provisions of the Plan to the contrary,
the Company may offset any amounts to be paid to a participant (or, in the event
of the participant’s death, to his beneficiary or estate) under the Plan against
any amounts that such participant may owe to the Company.

(s) Furnishing Information. A participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

(t) Construction. Except where otherwise indicated by the context, any masculine
term used herein will also include the feminine; the plural will include the
singular and the singular will include the plural.

(u) Effect on other plans. The FTI Consulting, Inc. 2004 Long-Term Incentive
Plan, FTI Consulting, Inc. Non-Employee Director Compensation Plan, and the
Company’s 1997 Stock Option Plan shall remain in full force and effect on and
after the Effective Date. Nothing contained in the Plan shall be deemed to
preclude other compensation or equity plans which may be in effect from time to
time or be construed to limit the authority of the Company to exercise its
corporate rights and powers.

 

13